Citation Nr: 9930235	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-14 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial evaluation assigned for the 
veteran's degenerative joint disease of the left big toe, 
currently evaluated as noncompensable.

2.  The propriety of the initial evaluation assigned for the 
veteran's hemorrhoids, currently evaluated as noncompensable.

3.  The propriety of the initial evaluation assigned for the 
veteran's bilateral patellofemoral syndrome, currently 
evaluated as noncompensable.

4.  The propriety of the initial evaluation assigned for the 
veteran's bilateral hearing loss, currently evaluated as 
noncompensable.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a strained muscle 
of the chest.

7.  Entitlement to service connection for a sinus disorder.

8.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1979 and from May 1980 to May 1997.  This appeal arises from 
a September 1997 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO).  In this decision, the RO 
granted service connection for bilateral hearing loss, 
bilateral patellofemoral syndrome, hemorrhoids, and 
degenerative joint disease of the left big toe.  All of these 
disorder were evaluated as noncompensable.  In addition, the 
RO denied service connection for a low back disability, 
strained muscle in the chest, a sinus disorder, and residuals 
of a head injury.  The veteran appealed all of these 
determinations.

In regard to the veteran's appeal of the assigned ratings for 
his service-connected disorders, the Board notes that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the claims regarding assigned ratings currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with the 
original rating, the Board has re-characterized the issues 
regarding ratings on appeal as set forth on the title page 
hereinabove.

A video hearing was held before the Board of Veterans' 
Appeals (Board) in April 1999.  This hearing was before Mr. 
Brian Lemoine, Acting Member of the Board, who was designated 
by the Chairman to conduct this hearing pursuant to 
38 U.S.C.A. § 7102(a) (West Supp. 1999).

The issues of service connection for a low back disability 
and a strained muscle of the chest are discussed in the 
decision that follows.  All other issues on appeal are 
discussed in the subsequent remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran has not submitted appropriate medical 
evidence of the a current disability characterized as a 
strained muscle of the chest and, therefore, has not 
presented a plausible claim for service connection.

3  The veteran has not submitted appropriate medical evidence 
of the a current low back disability and, therefore, has not 
presented a plausible claim for service connection.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a strained muscle of the chest.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a low back disability.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was provided a comprehensive physical examination 
in preparation for his entrance into active service in April 
1980.  He specifically denied any medical history of pain in 
his chest, arthritis, rheumatism, bursitis, bone or joint 
deformity, or recurrent back pain.  The examination report 
was negative and it was concluded by the examiner that the 
veteran was qualified for enlistment.

An undated entry in the veteran's service medical records 
noted his complaint of lower back pain of one day's duration.  
He claimed that this pain had started after physical 
training.  Examination of the veteran's back was normal and 
the assessment was possible pulled muscle.  Based on the 
dates of other entries before and after this notation, it 
appears that this medical entry was made sometime in August 
1981.

A service record dated in April 1984 reported the veteran's 
complaint of chest pain.  He asserted that he had tried to 
lift the front end of a jeep and felt that he might have 
strained his ribs.  The assessment was chest wall muscle and 
joint strain.  The veteran complained of lower back pain of 
one week's duration in December 1986.  In July 1987, the 
veteran complained of a burning sensation in his chest for 
the past day.  He felt that he had pulled a muscle after 
physical training as he had previously done the year before.  
The assessment was costo-chrondritis.  

A service medical record of early February 1990 noted the 
veteran's complaint of left lumbar pain.  He claimed that he 
had fallen from a truck and twisted his lower back.  The 
veteran denied any radiating pain or paresthesia.  The 
diagnosis was left lumbar strain and contusion.  The next day 
the veteran continued to complain of back pain and the 
assessment was lumbar trauma to rule out fracture.  A 
lumbosacral spine X-ray noted a short lucency from the 
superior aspect of the transverse process of the L2 vertebra.  
The radiologist opined that this may represent a small non-
displaced fracture.  It was further commented that clinical 
correlation was necessary.  The veteran was incidentally 
noted to have a transitional vertebra at the sacrum.  A 
subsequent examination conducted in mid-February 1990 noted 
that he veteran continued to have low back pain.  It was 
reported that X-rays were due and pending.  The diagnosis was 
contusion of the lumbar spine with strain.

In September 1990, the veteran complained of a sharp and 
constant pain that ran down the center of this chest.  He 
claimed that this pain had started one hour before after 
being struck in the chest while playing sports.  The 
assessment was to rule out a torn cartilage in the central 
thorax.  In a separate examination on the same date, the 
diagnosis was sternal contusion.  A medical record of 
December 1990 reported the veteran's complaint of chest pain 
for the past two weeks.  Findings indicated no chest pain and 
the chest was within normal limits.  The examiner commented 
that this pain had an unknown etiology.

A comprehensive physical examination was provided to the 
veteran in May 1991.  A similar medical history was provided 
by the veteran to that obtained in April 1980.  However, he 
now claimed to have a medical history of hearing loss and 
hemorrhoids.  On examination, his chest, spine, and 
musculoskeletal system were normal.  The veteran was found to 
be qualified for retention in the military.

The veteran complained of back pain in October 1994 that he 
claimed was the result of him twisting his back four days 
before.  Findings were negative.  The assessment was low back 
pain.  The veteran complained of chest pain in January 1996 
and was assessed to have costo-chrondritis.  

The military provided the veteran with a retirement physical 
examination in December 1996.  He claimed that he had a 
medical history that included arthritis, rheumatism, 
bursitis, and recurrent back pain.  He specifically denied 
painful joints and any bone or joint deformity.  A military 
physician summarized the veteran's complaints as recurrent 
low back pain off and on for the last eight years and chest 
pain from a injury sustained in 1989.  On examination, the 
veteran's chest, spine, and musculoskeletal system were 
normal.

The veteran filed claims for entitlement to service 
connection for multiple disabilities in June 1997.  He was 
afforded a series of U. S. Department of Veterans Affairs 
(VA) examinations in July 1997.  On his general medical 
examination, the veteran claimed that he had previously 
cracked his sternum and pulled a chest muscle in an accident.  
He asserted that he had fallen from a truck during his 
military service and was told that this injury had resulted 
in a disc problem.  The veteran complained of periodic pain 
in his low back.  Radiological studies revealed a normal 
chest, sternum, and lumbosacral spine.  A range of motion 
study of the veteran's back found it to be normal.  After an 
examination, the diagnoses included a remote history of a 
chest injury with a normal examination.  A low back disorder 
was not diagnosed.  A VA neuropsychiatric examination 
conducted in the same month failed to reveal any neurological 
abnormalities associated with the veteran's low back.

In a rating decision of September 1997, the RO denied the 
veteran's claims for service connection for a strained chest 
muscle and a low back disability as they were found to be not 
well-grounded.  It was acknowledged that the veteran had been 
treated for chest and back injuries in service, but the 
current medical evidence showed no chronic disability had 
resulted from these injuries.

The veteran filed a substantive appeal (VA Form 9) in 
September 1998.  He claimed that his service medical records 
confirm that he had "separated the muscles from [his] 
sternum" as a result of a sports injury.  The veteran 
asserted that he currently suffered with residuals of this 
injury that consisted of feelings of a strain on the center 
of his chest whenever he lifts a heavy object.  Regarding his 
claimed low back disorder, he asserted that he had periodic 
attacks of excruciating pain which rendered him unable to 
straighten up and walk.  These attacks also prevented him on 
occasion from getting out of bed or off the floor.  He noted 
that these attacks came without warning and opined that they 
were related to his low back injury in the military.

At his hearing before the Board in April 1999, the veteran 
testified that he had pulled a muscle in his chest while 
serving in the military.  He claimed that he had been told 
that this injury had resulted in a hairline fracture of this 
"breast bone."  The veteran asserted that he occasionally 
felt pain in his chest that was "not too bad."  He reported 
that sometimes his chest "pulls" while working.  The 
veteran acknowledged that he had not received any treatment 
for his chest problems since leaving the military.  He 
testified that he had sustained a low back disability after 
falling off of a truck during his military service.  The 
veteran claimed that at the time of his injury he had 
excruciating low back pain and could not move his legs for 
about two hours.  It was the veteran's testimony that his 
lumbar spine had been X-rayed at the time of his retirement 
physical.  He alleged that based on this X-ray the examiner 
had told him he had "misaligned disc."  The veteran 
asserted that he currently suffered with symptoms of a low 
back disorder to include stiffness, pain, and spasm with 
activity.  He acknowledged that he had not received any 
medical treatment for his back complaints since leaving the 
military and had instead self-treated his back problems with 
hot showers and soaking in a tub.  The veteran reported that 
his claimed disorders had not resulted any missed time from 
his work, but this was asserted to be the result of the 
veteran's need to earn a living.  A complete transcript is of 
record.

II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


III.  Analysis.

The Board acknowledges that the veteran sustained a strained 
muscle in his chest and a low back contusion and strain 
during his military service.  A review of the veteran's 
service medical records noted that his last complaint of 
chest pain was in January 1996 and the cause of this 
complaint could not be determined.  On his separation 
examination of December 1996, the veteran noted a history of 
chest pain subsequent to an injury and recurrent back pain 
for many years.  However, the service retirement examination 
found no abnormalities.  There is no indication in the 
retirement examination report or the service medical records 
that the veteran received a lumbosacral X-ray in December 
1996 or any diagnosis for a "misaligned disc", as the 
veteran testified occurred.  The latest examinations of July 
1997 again noted a history of a chest injury but found no 
residual disability.  Neither a VA general medical 
examination nor a VA neurological examination found any 
objective evidence of a current low back disability.  It is 
noted that an X-ray of February 1990 reported a lucency that 
could possibly be a fracture, however, subsequent VA X-ray in 
July 1997 reported a normal lumbosacral spine.  Therefore, 
the February 1990 findings were not confirmed in the 
subsequent radiological examination.  There is no evidence 
that the veteran has received treatment or diagnosis of a 
chest wall or low back disability since his separation from 
the military.

There is no medical evidence in recent years to indicate that 
the veteran currently suffers with a chronic disorder 
associated with his in-service chest or low back injuries.  
Without a medical diagnosis indicating current disabilities, 
the veteran's claims are not well-grounded under either the 
Caluza or Savage tests.  He was specifically informed in a 
rating decision of September 1997 and a statement of the case 
(SOC) of August 1998 that in order to make his claims well-
grounded he needed a medical diagnosis of a current disorder.  
Therefore, the VA has met is duty to inform the veteran of 
the requirements for a submission of a well-grounded claim.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
undersigned also notes that the VA examination of July 1997 
failed to consider the veteran's entire medical history, as 
the claims file was not available for the examiner's review.  
In addition, it appears that the veteran's service medical 
records from his first period of active service from 1976 to 
1979 may be missing.  However, as there is no duty to assist 
under the provisions of 38 U.S.C.A. § 5107(a)(West 1991) in a 
claim that is not well-grounded, this oversight does not rise 
to the level of a procedural error requiring any further 
action by the VA.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  This is especially true of the missing service 
medical records as these documents would not be pertinent in 
establishing a current disability.  Therefore, service 
connection for a strained chest muscle and a low back 
disability is denied, as the claims are not well-grounded.


ORDER

Service connection for a strained muscle of the chest is 
denied, since a well-grounded claim has not been presented.

Service connection for a low back disability is denied, since 
a well-grounded claim has not been presented.


REMAND

Regarding the veteran's claims seeking service connection for 
a sinus disorder and residuals of a head injury, the Board 
notes that the veteran testified in April 1999 that he had 
received treatment for his claimed sinusitis at a U. S. Air 
Force Base hospital since his separation from the military.  
A review of the claims file indicates that these records have 
not been incorporated for appellate review.  It is determined 
by the undersigned that these records could be pertinent to 
the veteran's claim for service connection for a sinus 
disorder.  He should therefore be informed on the importance 
of these records and warned that his failure to submit them 
to the VA could have an adverse effect on his claim for 
service connection.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

It is also noted that the veteran's service medical records 
dated from January 1976 to January 1979 may be missing.  
There is no indication in the claims file that these records 
have been specifically requested from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The U. S. 
Court of Appeals for the Federal Circuit recently held in 
Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999), that it 
is procedural error under 38 U.S.C.A. § 5107(a) if he VA 
fails to make exhaustive and repeated attempts to obtain 
pertinent, missing service medical records.  Thus, the RO 
should exhaust all avenues of inquiry on remand in order to 
obtain these records.

The Board will defer any determination of the well-
groundedness of the claims seeking service connection for a 
sinus disorder and residuals of a head injury, pending 
further development of these missing medical records and 
missing service medical records.

Turning now to the veteran's claims seeking increased initial 
evaluations, the Board notes that according to the Court's 
decision in Proscelle v. Derwinski, 2 Vet. App. 629 (1992), a 
claim for an increased evaluation for a service-connected 
disability is by its very nature well-grounded.  The 
veteran's service-connected disabilities, except for 
bilateral hearing loss, were last evaluated in the VA general 
medical examination of July 1997.  However, the examiner 
specifically noted in his examination report that the 
veteran's claims file had not been available for review.  The 
Court has ruled that a VA examination that has not considered 
all of the veteran's medical history is inadequate for rating 
purposes.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Therefore, these issues must be remanded for an additional VA 
examination.

Regarding the veteran's claims for increased initial 
evaluations for his bilateral knee and left big toe 
disorders, he has reported limitation of use in these joints 
after repetitive activity.  The examiner of July 1997 noted 
that an opinion on the severity of the veteran's disorders 
due to pain on motion, repetitive use, or fatigability could 
not be provided as it would be mere speculation.  According 
to the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 
(1994), ratings based on limitation of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  Such findings and opinions were not recorded on 
the noted examination report and, therefore, a new VA 
orthopedic examination is required.

At his Board hearing in April 1999, the veteran testified 
that his bilateral hearing loss had noticeably worsened since 
his last VA audio examination in July 1997.  As the veteran 
has presented competent evidence of worsened symptomatology 
since his last examination, this issue must be remanded in 
order to provide a VA examination determining the current 
severity of his hearing disorder.  See Gregory v. Brown, 8 
Vet. App. 563 (1996).

Regarding the veteran's claims for an increased evaluation, 
the RO's attention is directed to the Court's recent decision 
in Fenderson v. West, 12 Vet. App. 119 (1999), which held 
that in claims dealing with the original rating of a service-
connected disability, the veteran may be assigned separate 
evaluations for separate periods of time based on the facts 
found in the case.  In other words, the veteran may be 
entitled to "staged ratings" from the effective date of the 
award of service connection to the present time.  On remand 
the RO should ensure that such evaluation is completed.

Based on the above analysis, the undersigned finds that 
further development is required, and the case is REMANDED to 
the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
treated his bilateral hearing loss, 
bilateral knee disability, hemorrhoids, 
left big toe disability, and claimed 
sinus disorder and residuals of a head 
injury, from May 1997 to the present 
time.  After securing the necessary 
release(s), the RO should obtain any 
records not already contained in the 
claims file; to include those from any 
identified VA medical center or 
outpatient clinic.  The RO should also 
attempt to obtain all of the veteran's 
treatment records from the Seymour 
Johnson U. S. Air Force Base.  The 
veteran should be specifically informed 
that it is ultimately his responsibility 
to ensure that the VA receives all 
pertinent medical evidence regarding his 
claims and his failure to submit such 
evidence could have an adverse effect on 
his claims.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The RO should contact the NPRC, and 
all other relevant government offices, 
and request the veteran's service medical 
records for his first period of active 
service from January 1976 to January 
1979.  All leads must be followed.  
Documentation of these requests and any 
responses must be incorporated into the 
claims file.

3.  Following completion of the above 
development, the veteran should be 
afforded VA orthopedic, digestive, and 
audio examinations. 

a.  General Instructions.  Such 
tests as the examining physician 
deems necessary should be performed.  
The clinical findings and reasons 
upon which the opinions are based 
should be clearly set forth.  The 
claims folders must be made 
available to the examining physician 
in connection with the examination 
so that he or she may review 
pertinent aspects of the veteran's 
medical history.  If the examiner 
finds it impossible to answer any of 
the questions below, it should be so 
noted on the examination report with 
the reasons given for this 
conclusion.  

b.  Orthopedic Examination.  The 
purpose of this examination is to 
determine the severity of the 
veteran's service-connected 
bilateral patellofemoral syndrome 
and degenerative joint disease of 
the left great toe.  The examiner 
should provide the following 
opinions:

i).  What is the range of motion in 
the veteran's knees measured in 
degrees?  

ii).  Does the veteran's knees or 
left great toe have weakened 
movement, excess fatigability, or 
incoordination?  If so, the examiner 
should report the degree of 
additional range of motion lost, or 
favorable or unfavorable ankylosis, 
due to any weakened movement, excess 
fatigability, or incoordination.  

iii).  Does the veteran's knees or 
left great toe significantly limit 
functional ability during flare-ups 
or after repeated use over a period 
of time?  If so, the examiner should 
report the degree of additional 
range of motion lost, or favorable 
or unfavorable ankylosis, due to 
pain on use or during flare-ups.  

iv).  What is the degree of the 
veteran's industrial impairment due 
to his service-connected bilateral 
patellofemoral syndrome and/or 
degenerative joint disease of the 
left great toe?

c.  Audio Examination.  The purpose 
of this examination is to determine 
the current severity of the 
veteran's service connected 
bilateral hearing loss.

d.  Digestive Examination.  The 
purpose of this examination is to 
determine the current severity of 
the veteran's service-connected 
hemorrhoids.

4.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination(s) does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
may now be granted.  With respect to the 
veteran's service-connected orthopedic 
disabilities, the RO's attention is 
directed to the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1994) 
which was discussed above.  Regarding the 
veteran's claims for increased initial 
evaluations, the RO should determine if 
staged ratings are appropriate as 
mandated by Fenderson.  Regarding the 
veteran's claims seeking service 
connection for a sinus disorder, and 
residuals of a head injury, the RO should 
undertake any further warranted 
development, such as conducting another 
examination, if deemed appropriate.  If 
any of the RO's decisions remain adverse 
to the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
given an opportunity to respond.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.


		
	BRIAN LEMOINE 
	Acting Member, Board of Veterans' Appeals


 

